Title: To Thomas Jefferson from Meriwether Lewis, 10 March 1801
From: Lewis, Meriwether
To: Jefferson, Thomas



Dear Sir,
Pittsburgh, March 10th. 1801.

Not untill two late on friday last to answer by that days mail, did I receive your much esteemed favour of the 23rd. Ult, in it you have thought proper so far to honour me with your confidence, as to express a wish that I should accept the place of your private Secretary; I most cordially acquiesce, and with pleasure accept the office, nor were further motives necessary to induce my complyance, than that you Sir  should conceive that in the discharge of the duties of that office, I could be servicable to my country, or ucefull to youreself: permit me here Sir to do further justice to my feelings, by expressing the lively sensibility with which I received this mark of your confidence and esteem.
I did not reach this place on my return from D,Etroit, untill late on the night of the 5th. inst., five days after the departure of Genl. Wilkinson, my report therefore on the subject of your letter was immediately made to Colo Hamtramck, the commanding Officer at this place; since which, not a moment has been lost in making the necessary arrangments in order to get forward to the City of Washington with all possible despatch: rest assured I shall not relax in my exertions.
Receive I pray you Sir, the most undesembled assureances of the attatchment and friendship of
Your most obedient, & Very Humble Servt,

Meriwether Lewis.

